Title: Editorial Note
From: 
To: 


      Although “A Dissertation on the Canon and the Feudal Law” was John Adams’ first contribution to the literature of the American Revolution, the Braintree Instructions about the Stamp Act were the first defense of American rights publicly recognized as having come from his pen. These Instructions, drafted in the first instance by Adams, then approved with modifications by a Braintree town meeting, and finally broadcast through Massachusetts in the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter. and the Boston Gazette with additional variations, vigorously denounced the Stamp Act for depriving Americans of their rights as Englishmen to be taxed only with their consent and to be tried by juries of their peers. Adams advanced no novel principles and recommended no particularly radical mode of opposition to parliamentary authority. Nevertheless, his instructions deserve more than passing commentary because of the opportunity they offer both for textual analysis of one of the more significant documents of the early Revolutionary period and for a critical appraisal of the author’s own subsequent account of their history.
      Writing in his Autobiography almost forty years after the events in question, Adams composed the only extended description of the provenance of the Braintree Instructions known to exist (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:282–283). According to this account, Adams became alarmed by the Stamp Act sometime in 1765 and thereupon secured the approval of his fellow townsmen in Braintree for a petition he had drawn up, calling for a town meeting in order “to instruct their Representatives in Relation to the Stamps.” When this meeting convened, on 24 September, the towns people chose Adams and four others to be a committee to prepare a set of instructions for the town’s representative. This committee immediately repaired to the home of Samuel Niles, one of its members. There Adams presented his colleagues with a draft set of instructions about the Stamp Act, which he had written some time prior to the town meeting and which that same day were “unanimously adopted by the committee without Amendment, reported to the Town and Accepted without a dissenting Voice.” Several days later, Richard Draper, printer of the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter., asked Adams to furnish him with a copy of the Braintree Instructions—an indication, perhaps, of the extent to which Adams’ authorship was already known. Adams readily complied with Draper’s request, and the Instructions appeared in the 10 October 1765 issue of the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter.—from which they were taken and reprinted four days later in the Boston Gazette. Once in print, Adams went on to recall, the Braintree Instructions made a profound impression upon the freemen of the province. Forty other towns adopted them, “in so many Words,” to guide their representatives during the session of the General Court which began in the fall of 1765; even Samuel Adams, that master of propaganda, saw fit to incorporate “some paragraphs” from the Braintree Instructions into those which he wrote at this time for the town of Boston.
      Although Adams’ memory served him well in the reconstruction of some features of this episode, it was either deficient or misleading in regard to at least three others. He only partially explained the fundamental question of motivation, or what exactly prompted him to write these particular Instructions at this particular time. That he acted out of opposition to the Stamp Act, as the Autobiography implies, is indisputable. But the question remains of why he waited till the fall of 1765 to call for a town meeting to protest an act of Parliament that he had known about since the preceding spring. This delay between awareness and action becomes comprehensible, when two events that Adams forgot to mention in his Autobiography are taken into account. The first was Governor Bernard’s issuance of a proclamation, on 6 September, ordering a meeting of the General Court for the 25th of the month, and the second, the arrival in Boston, on 21 September, of the first consignment of stamp paper (Boston Post-Boy, 9, 23 Sept. 1765). While the one gave the voters their first opportunity after the riots and tumults of the preceding August to reaffirm their opposition to the Stamp Act through their regularly elected representatives, the other made it technically possible to implement this measure on 1 November 1765, the date it was scheduled to go into effect. The forthcoming session of the General Court provided Adams with the occasion for writing the Braintree Instructions, and the arrival of the stamps almost certainly lent a note of urgency to this work. The conjuncture of these two events, combined with Adams’ prior opposition to the Stamp Act, elicited these Instructions.
      If Adams said too little in the Autobiography about specifically why he wrote the Braintree Instructions, he claimed too much for their impact upon Massachusetts. His assertion that they were adopted, “in so many Words,” by forty other towns in the fall of 1765 does not stand up. A scrupulous examination of the town instructions printed in the Boston newspapers (Boston Gazette, Boston Evening-Post, Boston Post-Boy, Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter.) for the period October–December 1765 reveals that a few towns voted instructions that might have been inspired by those of Braintree, but that many more did not. Thus, it is highly unlikely that Adams’ Instructions were nearly so effective in 1765 as he claimed in 1804.
      Caution must also be observed with respect to Adams’ version of the influence he exercised over the writing of cousin Samuel’s Boston Instructions. These received the approval of the Boston town meeting, 18 September 1765, and were printed in the Boston Gazette five days later, thereby raising the possibility that it was Samuel who influenced John, and not vice versa (Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 155–156; Boston Gazette, 23 Sept. 1765). Besides preceding the Braintree Instructions in time, the Boston Instructions show no evidence of the specific sort of influence which Adams described in his Autobiography and during his controversy with Mercy Warren in 1807. In the first he asserted that Samuel Adams had incorporated into the Boston Instructions “some paragraphs” from a “Copy” of the Braintree Instructions furnished him by cousin John; and in the second, that “Boston, whose instructions were drawn by Mr. Samuel Adams, had, in the main essential point of all, adopted the sentiment and the very expressions of my instructions” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:283; same to Mercy Warren, 20 July 1807, MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 5th ser., 4 [1878]:341). But a close comparison of the two sets of instructions shows that Boston’s have absolutely none of the “paragraphs” and only several of the “expressions” of Braintree’s. The best one can say, therefore, is that although Adams might have had some influence on the drafting of the Boston Instructions, it was neither of the magnitude nor of the type that he claimed in his Autobiography.
      In contrast, the textual history of the Braintree Instructions is considerably more involved than one would gather from Adams’ autobiographical account of it. There are three distinct texts of the Instructions—Adams’ own undated draft (No. I, below); the instructions approved by the town meeting of Braintree on 24 September 1765 (No. II, below); and the two identical newspaper printings of them (No. III, below). All express substantially the same general arguments—that the Stamp Act was unconstitutional because it deprived Americans of their rights to taxation by consent and trial by jury, and inexpedient because of the economic problems it would produce in Massachusetts—but in several significant respects each one differs from the others in content, tone, or phraseology. Consequently, one cannot accept Adams’ statement that Braintree approved his draft Instructions without any amendments, or his insinuation that the newspapers printed them without any changes (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:282).
      Adams’ draft instructions breathed defiance. In addition to stating constitutional and economic objections to the Stamp Act, they indirectly but unmistakably criticized recent parliamentary acts affecting trade; reminded one and all that the august Parliament was made up of mere men; questioned the learning and probity of some of the admiralty judges; and, most of all, descried a conspiracy of Parliament to enslave Americans.
      Adams’ draft was evidently too radical for his committee colleagues, or the members of the town meeting, or both. In any case, the Instructions the town approved retained the principal arguments against the Stamp Act that Adams had formulated, but omitted his pointed allusion to recent parliamentary economic regulation as well as his sharp comments about M.P.’s, admiralty judges, and enslavement. These changes made the officially adopted Instructions less radical than Adams’ draft in content and in tone; yet the net effect was still a forthright defense of colonial rights against an allegedly unconstitutional exercise of parliamentary authority. Whether these modifications were made with or without Adams’ consent is impossible to determine. Nor are there any specific explanations, contemporary or otherwise, for why they were made at all. Conceivably they might have resulted from the publication, twelve days before the town meeting convened, of news from England of the formation of the Rockingham ministry, which was known to be sympathetic to America (Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter., 12 Sept. 1765). But this is only speculation.
      The variations between the Instructions in the newspapers and in the Braintree Town Records are verbal rather than substantive, except for some sentences printed out of order. In at least this respect, the newspaper text differs significantly from the other two. Once again, however, it is impossible to say whether these variations originated with Adams as he was making a copy of the official Instructions for Draper’s use, or with Draper as he was putting this copy through the press for publication in the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter.. In two instances a word appears in the newspaper that is in Adams’ draft but not in the voted Instructions. Clearly, Draper saw the draft or Adams supplied the words verbally.
      Charles Francis Adams included in his edition of John Adams’ WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols. (3:465–468) only the text of the Braintree Instructions from the 14 October 1765 Boston Gazette. So that the intricate evolution of one of Adams’ more important early public writings may be followed, the present editors have reprinted John Adams’ draft, the Instructions adopted by the Braintree town meeting, and the Instructions printed in the Massachusetts GazetteMassachusetts Gazette: and the Boston Weekly News-Letter., 10 October 1765. Benjamin Franklin sent the Braintree Instructions as well as those of Boston for publication in the London Chronicle, where they appeared in January 1766. Franklin’s accompanying note explained that American opposition to the Stamp Act had not occurred out of “niggardliness” (Franklin, PapersThe Papers of Benjamin Franklin, ed. Leonard W. Labaree, William B. Willcox (from vol. 15), and others, New Haven, 1959– ., 13:26–28).
     